 
Exhibit 10.2

 
MOBILEBITS CORPORATION SHARE PURCHASE AGREEMENT
 
WHEREAS THIS AGREEMENT is made and entered into this 28th day of September,
2010, by and between MOBILEBITS CORPORATION, being incorporated pursuant to the
laws of the State of Florida, having its principle place of business at 1990
Main Street, Suite 750, Sarasota, Florida 34236 (the "Seller") and Gaia
Investments Limited, a limited corporation (the "Purchaser");
 
AND WHEREAS, the Seller is, the owner of shares in MobileBits Corporation (the
"Company"), a corporation incorporated pursuant to the laws of the State of
Florida, USA.
 
AND WHEREAS, the Purchaser (an Accredited Investor as defined in Schedule A)
desires to purchase 10,000,000 shares of the company at a price of $0.50 USD per
share.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby expressly acknowledged by the parties
hereto, in order to consummated the purchase and the sale of the Company's
Shares aforementioned, it is hereby agreed by and between the parties as
follows:
 
1. PURCHASE AND SALE: Subject to the terms and conditions hereinafter set forth,
at the closing of the transaction contemplated hereby ("Closing"), the Purchaser
shall purchase from the Seller all of the said Shares in consideration of the
purchase price set forth in this Agreement and the Seller shall convey,
transfer, and deliver to the Purchaser certificates and/or cause to be
electronically registered in the name of the Purchaser irrefutable evidence of
ownership of 10,000,000 Shares. Closing shall take place no later than 30 days
from the execution of this Agreement.
 
2. AMOUNT AND PAYMENT OF PURCHASE PRICE: The total consideration for these
shares shall be $5,000,000 USD payable by check, bank wire, or bank draft
(Schedule B) payable to MOBILEBITS CORPORATION at $0.50 per share USD for a
total of 10,000,000 shares.
 
MobileBits has an option to draw up to an additional $5,000,000 in funding on
the same terms, Each party has a right to refuse.
 
(a) Restrictions on Shares.
 
i.   
The Purchaser upon purchase of the shares will enter into a 1-year pooling
agreement.

 
ii.  
The Seller is the lawful owner/holder of the Shares, free and clear of all
security interests, liens, encumbrances, equities and/or other charges.

 
iii.  
There are no existing warrants, options, stock purchase agreements, redemption
agreements, restrictions of any nature, calls or rights to subscribe of any
character relating to the Shares, nor are there any securities of any form or
kind convertible into such Shares.

 
 
 
 

--------------------------------------------------------------------------------

 
 
  iv.  
The Shares are not subject to those restrictions imposed pursuant to Rule 144
promulgated under the Securities Act of 1933, as amended, which would prevent a
public resale of the Shares by Purchase. The shares may be subject to a
registration statement that will be filed bY the Company.

 
3. REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER:
 
The Seller and the Purchaser hereby represent and warrant that there has been no
act or omission by the Seller, the Purchaser and/or the Corporation which would
give rise to any valid claim against any of the parties hereto for a brokerage
commission, finder's fee, or other like payment in connection with the
transaction(s) contemplated hereby.
 
4. GENERAL PROVISIONS:
 
(a)  
Entire Agreement. This Agreement (including the exhibits, schedules and
attachments hereto, and any written amendments hereof executed by the parties)
constitutes the entire Agreement and supersedes all prior agreements and
understanding, oral and written, between the parties hereto with respect to the
subject-matter hereof. Schedules are: Schedule B "Wire Instructions for
MobileBits Corporation" and Schedule A "Accredited Investor Form".

 
(b)  
Sections and Other Headings. The section and other headings contained in this
Agreement are for reference pui.poses only, and shall not affect the meaning or
interpretation of this Agreement.

 
 (c)
Governing Law. This agreement and all transactions contemplated hereby, shall be
governed by, construed and enforced in accordance with the laws of the State of
Florida. In the event that litigation results from or arises out of this
Agreement or the performance thereof, the parties agree to reimburse the
prevailing party's reasonable legal fees and disbursements, court costs, and all
other expenses, whether or not taxable by the court as costs, in addition to any
other relief to which the prevailing party may be otherwise entitled.

 
IN WITNESS WHEREOF, this Agreement has been executed by each of the individual
parties hereto on the date first above written.
 
Signed, sealed and delivered in the presence of:
MOBILEBITS CORPORATION
 

            By: 
/s/ Walter Kostiuk
  Date Signed:
September 30, 2010
   
Walter Kostiuk CEO
   
 
 

 

By: 
/s/ Authorized Representative
  Date Signed:
September 28, 2010
   
Authorized Representative
   
 
   
 
   
 
 




 
 
 

--------------------------------------------------------------------------------

 
 
Schedule "A"
 
Accredited Investor Form
 
For the purposes of the investments being offered by MobileBits Corporation, the
relevant categories of Accredited Investors are:
 
1.  
Any director, executive officer, or general partner of the issuer of the
securities being offered or sold, or any director, executive officer or general
partner of a general partner of that issuer;

 
2.  
Any natural person whose individual net worth, or joint net worth with that
person's spouse, at the time of his/her purchase exceeds $1,000,000;

 
3.  
Any natural person who had individual income in excess of $200,000 in each of
the two most recent years or joint income with that person's spouse in excess of
$300,000 in each of those years and has a reasonable expectation of reaching the
same income level in the current year;

 
4.  
Any trust with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the securities offered, whose purchase of the securities is
directed by a person who has such knowledge and experience in financial and
business matters that he/she is capable of evaluating the merits and risks of
the prospective investment;

 
   5.
Any organization that was not formed for the purpose of acquiring the securities
being sold, with total assets in excess of $5,000,000; and

 
6.  
Any entity in which all of the equity owners are Accredited investors.

 
 
I, Authorized representative, hereby certify that I meet one or more of the
criteria listed above.
 
Investor:       Gaia Investments Limited                             
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
Schedule "B"
 
Wire instructions
 
 
 